Citation Nr: 0903627	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, claimed as asthma and lung problems, to include 
as due to asbestos or herbicide exposure.  

2.  Entitlement to service connection for stomach disability.  

3.  Entitlement to service connection for lower intestinal 
disability.  

4.  Entitlement to service connection for cancerous cysts on 
the head and body, claimed as due to asbestos exposure.  

5.  Entitlement to service connection for residuals of left 
leg surgery.  

6.  Entitlement to service connection for back disability, to 
include as secondary to residuals of left leg surgery.  

7.  Entitlement to service connection for psychiatric 
disability.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1972 to 
August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In the December 2004 rating 
decision, the RO denied service connection for asthma, 
claimed as lung problems, and in the September 2006 rating 
decision, the RO denied service connection for stomach 
disability, lower intestinal disability, cancerous cysts on 
the head and body, residuals of left leg surgery, back 
disability, to included as secondary to residuals of left leg 
surgery, and psychiatric disability, to include 
schizoaffective disorder, substance induced mood disorder, 
and major depressive disorder.  The veteran's disagreement 
with those decisions led to this appeal.  The veteran 
requested a Board hearing, but failed to report for a hearing 
scheduled for July 2008.  At the veteran's request, the 
hearing date was rescheduled for October 2008, but he did not 
appear for that hearing.   




FINDINGS OF FACT

1.  There is no competent evidence that relates any current 
respiratory disability, to include claimed asthma, to service 
or to any exposure to asbestos or herbicides during service.  

2.  There is no competent evidence that the veteran has 
chronic stomach disability related to service.  

3.  There is no competent evidence that the veteran has a 
chronic lower intestinal disability related to service.  

4.  There in competent evidence that the veteran has 
cancerous cysts on the head and body related to service.   

5.  There is no competent evidence that the veteran has 
residuals of left leg surgery related to service.  

6.  There is no competent evidence that the veteran has back 
disability related to service, and residuals of left leg 
surgery are not service-connected.  

7.  There is no evidence of any psychiatric disability in 
service or for many years after service, and there is no 
competent evidence that relates any current psychiatric 
disability, to include schizoaffective disorder, substance 
induced mood disorder, and major depressive disorder, to 
service.  


CONCLUSIONS OF LAW

1.  Service connection for respiratory disability, to include 
asthma, claimed due to asbestos or herbicides during service, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  

2.  Service connection for stomach disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

3.  Service connection for lower intestinal disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

4.  Service connection for cancerous cysts on the head and 
body, claimed due to asbestos exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

5.  Service connection for residuals of left leg surgery is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

6.  Service connection for back disability, to include as 
secondary to residuals of left leg surgery, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

7.  Service connection for psychiatric disability, to include 
schizoaffective disorder, substance induced mood disorder, 
and major depressive disorder, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in June 2005 the RO addressed 
the veteran's claim of service connection for asthma, claimed 
as due to asbestos exposure or herbicide exposure, and in a 
letter dated in April 2006 the RO addressed the claims of 
service connection for stomach and lower intestine 
disabilities, cancerous cysts on the head and body, 
psychiatric disability, left leg disability, and back 
disability, to include as secondary to left leg disability.  
In each of the letters, the RO explained to the veteran that 
to establish entitlement to service-connected compensation 
benefits, the evidence must show three things, (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
or, under certain circumstances evidence of certain condition 
subject to service connection on a presumptive basis; (2) a 
current physical or mental disability; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service.  The RO stated that a relationship between 
current disability and an injury, disease, or event in 
service was usually shown by medical records or medical 
opinions; the RO also explained that the relationship was 
presumed for veterans who have certain chronic diseases that 
become manifest within a specific period of time after 
discharge from service or in certain cases for veterans who 
were exposed to certain herbicides, such as by serving in 
Vietnam.  

In both letters, the RO outlined what evidence VA would 
obtain and what information and evidence the veteran should 
provide.  In addition, in the January 2006 letter, the RO 
notified the veteran that in order to support his claim for 
compensation based upon additional disability caused or 
aggravated by a service-connected disability, the evidence 
must show a current disability shown by medical evidence in 
addition to a service-connected disability and that in 
addition the evidence must show the service-connected 
disability either caused or aggravated his additional 
disability.  The RO told the veteran that medical records or 
medical opinions are required to establish this relationship.  
In the January 2006 letter the RO notified the veteran that 
he should submit or identify evidence pertaining to his 
claims and requested that he submit or identify or submit 
medical evidence that show the diagnosis of the disease 
caused by asbestos.  The RO described the types of evidence 
needed and requested that the veteran answer questions 
pertaining to his claimed asbestos exposure.  

In addition, in a letter dated in March 2006, the RO 
discussed the assignment of disability ratings and discussed 
the assignment of effective dates.  The RO explained that 
depending on the disability involved, it would assign a 
rating from 0 percent to as  much as 100 percent and that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment.  

The RO told the veteran that if he had any information or 
evidence that he had not previously told VA about or had not 
submitted, and that information or evidence concerned the 
level of his disability, he should submit it or tell VA about 
it.  The RO stated that examples of evidence the veteran 
should identify included:  information about on-going 
treatment records, including VA or other federal treatment 
records he had not previously told VA about; recent Social 
Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  In the 
March 2006 letter, the RO described the kind of evidence 
considered in determining an effective date and provided 
examples of the evidence the veteran should identify or 
provide.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the veteran in 
March 2006.  This was after the initial adjudication of the 
respiratory disability claim but before the initial 
adjudication of the remaining claims in September 2006.  In 
any event, the RO thereafter readjudicated all the service 
connection claims and issued a supplemental statement of the 
case (SSOC) in April 2007.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claims.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, the veteran's service treatment 
records, service personnel records, and VA medical records 
are in the claims file.  The RO has attempted to obtain post-
service private medical records identified by the veteran and 
has provided him with notice of the results of those efforts.  
The veteran has been provided a VA respiratory examination 
and a medical opinion has been obtained that is pertinent to 
his claim for service connection for asthma, claimed as lung 
problems.  
Assistance to be provided by VA includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant), contains 
competent evidence that the veteran had a disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

In this case, with respect to the claims for service 
connection for stomach disability, lower intestinal 
disability, cancerous cysts on the head and body, residuals 
of left leg surgery, back disability, and psychiatric 
disability, to include schizoaffective disorder, substance 
induced mood disorder, and major depressive disorder, the 
veteran has not contended, nor does the evidence, show the 
presence of his claimed disabilities in service or for many 
years thereafter, and he has not presented or identified any 
competent evidence that indicates that any of his claimed 
disabilities is in any way related to service.  Under the 
circumstances, there is no duty to provide an examination or 
obtain a medical opinion.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004).  

As VA as fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service, but no compensation shall be paid if the disability 
is a result of abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence of 
certain chronic diseases, including malignant tumors and 
psychoses, will be presumed if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. 
§ 3.310(a). Amendment of 38 C.F.R. § 3.310, which became 
effective October 10, 2006, provides for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310(b).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on 
May 7, 1975, specifically:  2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  Service connection may be granted on a 
presumptive basis for certain enumerated disabilities if 
manifested to a compensable degree anytime after service in a 
veteran exposed to an "herbicide agent" as defined in 
38 C.F.R. § 3.307(a)(6).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 309(e).  

If a veteran did not serve in the Republic of Vietnam, but 
was exposed to an herbicide agent defined in 38 C.F.R. 
§ 3.307(a)(6) during active service and has a disease on the 
list of diseases subject to presumptive service connection, 
VA will presume that the disease is due to the exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).  

In other words, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, certain 
enumerated diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  The diseases that are deemed to be associated 
with herbicide exposure include respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea).  Id.  They do 
not, however, include any non-malignant acute or chronic 
respiratory disorders.  See Health Outcomes Not Associated 
With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 
32,395 - 32,407 (June 12, 2007); see also 38 C.F.R. 
§ 3.309(e).  Thus, even if it were shown that the veteran was 
exposed to herbicides identified in 38 C.F.R. § 3.307, his 
claimed respiratory disorder would not qualify for service 
connection on a presumptive basis under 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98  
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In this regard, as noted earlier, 
service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Respiratory disability

The veteran contends that respiratory disability, claimed as 
asthma, may be due to exposure to Agent Orange herbicides or 
exposure to asbestos in service.  Service treatment records 
show that in September 1972, the veteran was seen with 
complaints of congestion, sore throat and coughing, and 
treatment included Actifed and gargle.  In October 1972, he 
was seen with complaints of cold symptoms.  In April 1973, he 
reported a cold for the past two days.  He complained of 
nasal congestion, with no coughing, sore throat, or chest 
congestion.  Actifed was prescribed.  In January 1975, it was 
noted there was congestion in both lungs.  Actifed was 
prescribed.  The same was continued a few days later.  At his 
service separation examination in August 1975, the veteran 
answered no to the question of have you ever had or have you 
now chronic or frequent colds, asthma, shortness of breath, 
or chronic cough.  The examiner evaluated the veteran's lungs 
and chest as normal.  A chest X-ray was reportedly normal.  

The earliest post-service medical evidence that includes 
reference to respiratory disability is a VA outpatient record 
dated in April 2005.  At that time the veteran complained of 
getting short winded with exertion.  He said he quit smoking 
last year after smoking 2 packs of cigarettes per day for 
30 years.  He stated he was exposed to asbestos while in the 
Navy and expressed concern.  After examination, the diagnosis 
was shortness of breath.  A chest X-ray and electrocardiogram 
were planned.  Combivent was prescribed, and was refilled at 
a VA ambulatory care clinic visit in June 2005, at which time 
the diagnoses included chronic obstructive pulmonary disease 
(COPD).  

At a VA respiratory examination in September 2005, it was 
noted that the veteran was claiming that his current lung 
condition, diagnosed as COPD, was related to asbestos 
exposure in service.  At the examination, the veteran 
reported that while he was in the Navy he served aboard the 
USS HANCOCK and worked in the engine room where he was 
exposed to asbestos.  He was noted to have a 30-pack year 
history of cigarette smoking, having quit in January 2005.  
The veteran said he did not have any significant pulmonary 
problems until about January 2005 when he began having 
symptomatic shortness of breath.  He reported a long history 
of chronic cough and chronic sputum production, which had 
subsided since he stopped smoking.  

At the September 2005 VA examination, the examiner said that 
pulmonary function tests on the day of the examination showed 
a restrictive pattern with severe impairment and a 
significant bronchodilator response.  He noted that the 
veteran's chest X-rays had consistently been normal, and the 
most recent was in April 2005.  After examination, the 
impression was shortness of breath secondary to COPD, which 
the examiner said is directly related to cigarette smoking.  
The examiner said there is no evidence of asbestosis with 
consistently clear chest X-rays.  He commented that the 
veteran's history is consistent with asbestos exposure, but 
he does not have any documentable sequelae.  

The veteran has said that he's not sure whether he was 
exposed to herbicides but if he was it was in the waters off 
the Republic of Vietnam.  The veteran does not contend that 
he had actual service in the Republic of Vietnam, nor does he 
allege or otherwise aver that he is entitled to a presumption 
of in-service herbicide exposure on the basis of Vietnam 
service.  

Although service connection for the veteran's claimed 
respiratory disability may not be considered on a presumptive 
basis, service connection may be granted under 38 C.F.R. 
§ 3.303(d) and Combee if the evidence establishes that the 
veteran's respiratory disability is related to service.  In 
this case, service treatment records show complaints and 
treatment of congestion on several occasions, but the 
veteran's lungs were evaluated as normal at his separation 
examination.  Although the veteran reported a long history of 
chronic cough and chronic sputum production when he underwent 
a VA examination in September 2005, the examiner found this 
directly related to the veteran's smoking history.  Further, 
the examiner related the veteran's diagnosed respiratory 
disability, COPD, to cigarette smoking.  The examiner 
specifically found there is no evidence of asbestosis or any 
documentable sequelae of asbestos exposure.  There are no 
medical statements or opinions of record that relate the 
veteran's COPD or any other respiratory disability to service 
or to disease or injury of service origin.  

There is only the veteran's implicit opinion that he has 
current respiratory disability, claimed as asthma, that is 
causally related to service.  The record does not show, nor 
does the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  It is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, his opinion that his current respiratory 
disability, claimed as asthma and diagnosed as COPD is due to 
herbicides or asbestos exposure in service is therefore 
entitled to no weight of probative value.  See, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
respiratory disability, claimed as asthma.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine in not applicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Stomach disability, lower intestinal disability, and 
cancerous cysts on the head and body

As to the claims of service connection for stomach 
disability, lower intestinal disability, and cancerous cysts 
on the head and body, review of the veteran's service 
treatment records shows only that the veteran complained of 
nausea with vomiting in November 1974, and was said to be 
apparently seasick.  In December 1974, he was seen with 
complaints of a "knot" in his left side and said he was 
vomiting blood.  He gave a history of having been struck in 
the side approximately 48 hours earlier.  A week later, the 
veteran was examined and reported no illness or injury for 
two weeks.  He was found physically fit for duty as a mess 
cook.  At his service separation examination in August 1975, 
the veteran answered no to the question have you ever had or 
have you now frequent indigestion or stomach, liver, or 
intestinal trouble.  The examiner evaluated the veteran's 
head, face, neck and scalp as normal, and also evaluated the 
abdomen and viscera as normal.  From these records, there is 
no basis for finding the presence of a chronic stomach or 
intestinal disorder in service, and these records include no 
evidence of the presence of cysts of the head or body in 
service.  

In the development of the claims, the veteran reported he was 
treated for stomach disorders, intestine disorders, and 
cancer/cysts by a particular health care provider at the VA 
Medical Center in Fort Worth, Texas, in April 2005.  The RO 
wrote to that individual who responded in a March 2006 
letter.  She stated that she did treat the veteran on two 
occasions in 2005 but not for stomach disorder in lower 
intestine or cancerous cysts on head and body.  She enclosed 
records of the dates she saw the veteran in April 2005 and 
June 2005.  It was at the April 2005 visit that the veteran 
complained of getting short winded with exertion.  He denied 
chest pain or gastrointestinal problems.  It was noted the 
veteran had no personal or family history of colon cancer or 
colon polyps.  It was on that date that the examiner 
prescribed Combivent for shortness of breath.  The record of 
the June 2005 visit does not mention the stomach, intestines, 
or any cyst.  The Board has also reviewed other VA medical 
records in the file dated in 1999, 2002, 2004, 2005, and 
2006, and they include no diagnosis of a stomach disorder, 
lower intestinal disorder, or cancerous cysts of the head and 
body.  

As noted earlier, in order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is clear that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The only evidence that the veteran has stomach disability, 
lower intestinal disability, or cancerous cysts of the head 
and body comes from the veteran's statements.  Although the 
veteran is competent to report symptoms, he has not described 
any chronic stomach or lower intestinal symptoms, nor has he 
described any cyst on the head or body.  As to diagnosis, the 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as medical 
diagnosis or the etiology of medical disorders, and his 
opinion that he has stomach disability, lower intestinal 
disability related to service and his opinion that he has 
cancerous cysts of the head and body related to asbestos 
exposure in service are therefore entitled to no weight of 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran has stomach disability, 
lower intestinal disability, or cancerous cysts of the head 
and body related to service, nor is there evidence of 
cancerous cysts within the first post-service year.  In the 
absence of medical evidence diagnosing the claimed 
disabilities and no competent evidence of a relationship of 
any claimed disability to service or any incident of service, 
the preponderance of the evidence is against the claims.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply, and the claims 
for service connection for stomach disability, lower 
intestinal disability, and cancerous cysts of the head and 
body must be denied.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  

Residuals left leg surgery and back disability, to include as 
secondary to residuals of left leg surgery

The veteran's claims include entitlement to service 
connection for residuals of left leg surgery and entitlement 
to service connection for back disability, to include as 
secondary to residuals of left leg surgery.  

The veteran's service treatment records show that in 
November 1973, at that time the veteran was elbowed in the 
left eye while playing basketball, his complaints included a 
feeling of numbness in the left leg.  He was hospitalized for 
ophthalmological evaluation, and the hospital summary does 
not mention any complaint or finding concerning the veteran's 
left leg.  Service treatment records do not otherwise mention 
the veteran's left leg, and they include no complaint or 
finding concerning the back.  At the separation examination 
in August 1975, the examiner evaluated the veteran's lower 
extremities and spine as normal.  

The veteran has reported that a private physician, Dr. Frank 
Hamlin, performed tendon surgery and treated his lower back 
in the early 1980s, and he contends that Dr. Hamlin's records 
would provide evidence to substantiate his service connection 
claims.  The RO requested records from Dr. Hamlin, but his 
office manager reported that records for the veteran are no 
longer available at Dr. Hamlin's office.  It was suggested 
that the records might be archived with MedSelect.  With 
authorization from the veteran, the RO requested his records 
from MedSelect, without success.  The RO notified the veteran 
of its actions to attempt to obtain Dr. Hamlin's records from 
MedSelect and reiterated to him that even though it had asked 
for this information, it was his responsibility to provide 
the evidence.  

Available VA medical records show it was reported that the 
veteran was mugged in April 1999 resulting in his left ankle 
being broken in four places and requiring casting.  Later 
records do not mention any complaint or finding concerning 
the left leg or back.  

The record includes no evidence whatever of the presence of 
residuals of left leg surgery or of the presence of a back 
disability.  As to these issues, none of the criteria for 
direct service connection has been met as there is no medical 
evidence of current disability; no evidence of in-service 
incurrence or aggravation of a disease or injury of the left 
leg or back, and no medical evidence of a nexus between any 
claimed in-service disease or injury and the claimed 
disabilities.  Further, any notion of service connection for 
back disability secondary to residuals of left leg surgery 
must fail because service connection is not in effect for 
residuals of left leg surgery, and the presence of a service-
connected disability is an essential element of a secondary 
service connection claim.  

The preponderance of the evidence is against the claim for 
service connection for residuals of left leg surgery, and the 
preponderance of the evidence is against service connection 
for back disability, to include as secondary to residuals of 
left leg surgery.  Under the circumstances, the benefit of 
the doubt doctrine does not apply, and the claims for service 
connection for residuals of left leg surgery and service 
connection for back disability, to include as secondary to 
left leg surgery, must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Psychiatric disability

The veteran is also seeking service connection for 
psychiatric disability.  His service treatment records 
include no complaint or finding related to psychiatric 
disability.  At his service separation examination in 
August 1975, the veteran answered no to the questions of have 
you ever had or have you now depression or excessive worry or 
nervous trouble of any sort.  Psychiatric evaluation was 
normal at the August 1975 separation examination.  

The veteran has reported that after service he received 
treatment for depression and anxiety at Pinewood Hospital in 
1987.  Attempts by the RO to obtain associated records have 
been unsuccessful, and the veteran has not been able to 
provide them.  VA medical records show the veteran had 
initially presented in Apri1 1999.  At a VA mental health 
clinic evaluation in May 1999, the veteran said his current 
depressive symptoms included depressed mood, middle insomnia, 
decreased interest, feelings of hopelessness/helplessness, 
and occasional auditory hallucinations.  The veteran gave a 
history of mania, with approximately three episodes of 
elevated mood, decreased sleep, poor judgment/impulsive 
behavior in the early 1980s when he would take long "road 
trips" on his motorcycle across the country (lasting one 
week).  He said his auditory hallucinations were command in 
nature, such as telling him to jump off a bridge or to start 
doing drugs again.  After examination, the Axis I impression 
was:  recurrent psychotic major depressive disorder, rule out 
bipolar disorder; ethanol dependence in early full remission; 
cocaine abuse in early full remission.  

When the veteran was seen at a VA mental health clinic in 
July 2004, it was noted he had presented several weeks ago 
with worsening depression.  The veteran said he had been 
hearing voices.  It was noted that laboratory studies were 
positive for cocaine.  The veteran said that he started 
hearing voices in service and felt the loud machinery on 
board ship caused the voices.  He said also started some drug 
and alcohol use then.  He said he never got any treatment in 
service.  After examination, the Axis I diagnosis was:  
schizoaffective disorder, depressed type; cocaine abuse; rule 
out cocaine-induced mood and psychotic disorders but probably 
worsening schizoaffective disorder; and alcohol in early 
remission.  In a VA mental health clinic progress note dated 
in May 2005, it was noted that the veteran was followed for 
schizoaffective psychosis and cocaine abuse in remission.  In 
a note dated in August 2005, it was noted that the veteran 
was followed for depression, auditory hallucinations, and 
cocaine abuse although he denied any use in the last four 
months.  He said the voices would come and go, but less 
frequently when he was not on cocaine.  Medication was 
continued.  

On review of the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for psychiatric disability.  Although the 
record shows the veteran's Axis I diagnoses include 
schizoaffective disorder and major depressive disorder, which 
meets the requirement for the presence of current disability, 
the remaining essential elements required to satisfy a 
service connection claim have not been met.  There is no 
medical evidence of any psychiatric disability until decades 
after service, and although the veteran now reports that he 
started hearing voice in service, his service treatment 
records are devoid of such information, and at his service 
separation examination, the veteran denied depression, 
excessive worry, or nervous trouble of any sort.  
Importantly, there is no medical evidence of a nexus between 
the veteran's schizoaffective disorder, major depressive 
disorder, or any other psychiatric disability and service, 
which is essential for the award of service connection.  

The Board is left with the veteran's contentions and own 
implicit opinion that his psychiatric disability, including 
schizoaffective disorder and major depressive disorder, had 
its onset in service or is causally related to service.  As 
noted earlier, the Court has held that lay persons, such as 
the veteran, are not competent to offer opinions that require 
specialized knowledge, such as medical knowledge pertaining 
to the diagnosis or cause of a disease.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board therefore finds there is no evidence of any 
psychiatric disability in service or for many years after 
service, and there is no competent evidence that relates any 
current psychiatric disability, to include schizoaffective 
disorder and major depressive disorder, to service.  The 
preponderance of evidence is against the claim, and the 
benefit of the doubt doctrine does not apply.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for respiratory disability, claimed as 
asthma and lung problems, to include as due to asbestos or 
herbicide exposure, is denied.  

Service connection for stomach disability is denied.  

Service connection for lower intestinal disability is denied.  

Service connection for cancerous cysts on the head and body, 
claimed as due to asbestos exposure, is denied.  

Service connection for residuals of left leg surgery is 
denied.  

Service connection for back disability, to include as 
secondary to residuals of left leg surgery, is denied.  

Service connection for psychiatric disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


